Citation Nr: 1139211	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to October 2003.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In February 2007, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.  This case was before the Board in September 2007 when it was remanded for additional development.  In April 2009 the Veteran submitted additional evidence and waived his right to initial review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for cervical spine disability and entitlement to an initial rating in excess of 10 percent for mechanical low back pain are addressed in the REMAND that follows the order section of this decision.


FINDING OF FACT

No disability of the right knee or left knee has been present during the pendency of these claims. 


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in March 2005, August 2006 and September 2007.  Although complete notice was provided after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in March 2009.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent, available medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs note that he was treated for right knee problems on several occasions.  A July 2003 report of medical history notes the Veteran's complaints of recurring right knee pain after running.  However, clinical evaluation of the right knee was normal on examination in July 2003.  A subsequent July 2003 primary care clinic note shows an assessment of chondromalacia patella.  The Veteran's STRs are negative for any complaints or abnormal findings related to the left knee.  

Following service, an October 2004 private treatment record notes findings of good range of motion in the knees.  

The Veteran submitted a claim seeking service connection for right and left knee disabilities in November 2004.

A November 2004 VA outpatient treatment record notes the Veteran's complaints of bilateral knee pain.  On examination gait was normal and no edema was noted.  The impression was knee arthralgia and the Veteran was referred for physical therapy.  November 2004 VA X-rays studies revealed a normal right knee.  A December 2004 VA physiatrist consultation report notes the Veteran's complaints of bilateral knee pain.  On examination gait and range of motion were normal.  There was no redness, warmth, swelling, or effusion.  Findings included chronic minor bilateral knee pain from possible chondromalacia patellae and questionable trace laxity on the right possibly due to minor degenerative meniscus changes.  VA treatment records dated from 2004 to 2005 note that the Veteran saw a physical therapist for bilateral knee pain.  No diagnosis for an underlying disorder causing the reported pain was noted.  

A March 2005 VA examination report notes the Veteran's complaints of intermittent right knee pain since service; the pain was precipitated by physical activity, particularly running.  He denied any history of surgery, aspiration, or cortisone injections.  He indicated that he was no longer seeing a physical therapist, and stated that his right knee problems did not interfere with his daily living , his job, or his leisure activities.  On examination, gait and stance were normal.  The right knee had a normal appearance, with no effusion or improper tracking of the patella.  Range of motion was from 0 degrees of extension to 135 degrees of flexion.  There was no crepitance or patellar tenderness.  The joint was stable.  The examiner stated that no right knee pathology was identified.  

An April 2006 VA primary care report notes an assessment of knee pain; however, the treating physician did not provide any diagnosis for an underlying disorder causing the reported pain.  

In an August 2006 statement D.B. reported that during his military service with the Veteran, he witnessed him wrapping his right knee due to an injury.  In an August 2006 statement, D.D. reported that since his military service, the Veteran has had difficulty walking due to sore knees.

In an August 2006 statement, the Veteran's private physical therapist reported that the Veteran underwent a Functional Capacity Evaluation in May 2006 in which a diagnosis of bilateral knee pain was confirmed, although the Veteran was able to perform all functional tests (kneeling, squatting, stairs).  In an August 2006 statement, the Veteran's private physician noted findings of chronic knee pain and opined that the Veteran's current complaints "seem to be consistent with injuries and complaints that he has had [in service]."

The Veteran testified during the February 2007 hearing before the Board that he injured his right knee in service.  He also stated that his left knee began hurting in service.  He indicated that he had never been told what was wrong with his knees.  

As noted above, the Veteran has not shown a diagnosed right knee or left knee disability.  In this regard, the Board acknowledges the Veteran's ongoing treatment for pain (on one occasion characterized as arthralgia).  However, pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to whether the Veteran's own testimony and written statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claims must fail.

(As regards the Veteran's claim that his current left knee disability is secondary to his right knee disability, inasmuch as right knee disability is not service connected, a threshold legal requirement for establishing service connection for left knee disability as secondary to such disability, as alleged, is not met.  

In sum, the record does not show the Veteran has had a diagnosed right knee or left knee disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a current disability for which service connection can be granted, whether on a direct basis or a secondary basis, the claims must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.


REMAND

Cervical Spine

The Veteran claims that he has a cervical spine disability related to injuries in service.  

The Veteran's STRs show that he was seen with complaints of neck problems in September 2000, July 2001 and September 2002.  He was placed on a physical profile for cervical strain in September 2002 and again in October 2002.  Clinical evaluation of the neck was normal on examination in July 2003, just prior to service separation in October 2003.  Following service, VA X-rays studies obtained in November 2004 note findings of a normal cervical spine.  A March 2005 VA examination report notes that the Veteran had no specific neck complaints and was not receiving treatment for a neck disability.  His cervical spine was not examined.  VA and private treatment records dated from 2006 to 2009 note the Veteran's ongoing treatment for neck problems.  In particular, private X-ray studies dated in September 2006 note findings of degenerative changes of the cervical spine.  An October 2007 VA chiropractic consultation report notes findings of biomechanical intersegmental disrelationships in the cervical spine.  It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any recent or current cervical spine disability, to include whether it is related to cervical strain noted in service.

Mechanical Low Back Pain

In an April 2009 statement, the Veteran reported that he has been "spending three mornings per week (now down to just two mornings/week) driving to the Butler VA hospital . . . to receive treatment for [his] . . . low/mid back pain by the VA Chiropractor."  The claims files do not contain any VA treatment records dated after March 2009.  On remand, the RO or the Appeals Management Center (AMC) should obtain any additional records from the Butler VA Hospital.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the most recent VA examination to determine the degree of severity of his low back disability was in November 2008.  Given the passage of time and the Veteran's contentions of pain, the Board finds the Veteran should be afforded a new VA examination to document the current severity of this disability, to include any associated neurological impairment. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent treatment records.  Of particular interest are any outstanding VA records, including chiropractic records from Butler VA Hospital, for the period from 2005 to the present.  Those records not already associated with the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of any cervical spine disorders present during the period of this claim.  His claims files must be reviewed by the examiner in conjunction with the examination.  Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each cervical spine disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service, to include the cervical strain noted therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected mechanical low back pain.  The claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should specifically identify any evidence of radiculopathy due to the service-connected mechanical low back pain, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected mechanical low back pain should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected mechanical low back pain on his ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


